Title: To James Madison from Hugh Williamson, 20 March 1809
From: Williamson, Hugh
To: Madison, James


Sir
New York 20th March 1809.
Not having the pleasure of any acquaintance with the present secretary at war, I take the liberty of addressing you on a subject that comes within his department. The propriety of the measure I am about to recommend, will, as I hope, make my apologie.
Mr M: Bell, by whom this will be handed you, is the owner of a Furnace in the state of Tenessee, near Cumberland river, and a few miles West from Nashville. His bank of oar is thought to be inexhaustible and the quality is uncommonly well fitted for castings.

The United States, as we understand, are providing Cannon of different calibers, and Shot of corresponding weight, to be placed on the Mississippi or the waters that are discharged into that river. The portage of cannon or bullets, from this side of the mountains, to any post on the Western waters, except New Orleans, must be very expensive; therefore I presume that cannon and shot, made upon the Western waters, would be preferred, provided the first cost was the same, and that they were at least equally good. I think I am correct in saying that Mr Bell has workmen, at his furnace, who are not excelled, in the art of gunmaking, by any in the United States. For these reasons I hope that it will appear to be the interest of the United States that Mr Bell should obtain a contract for making cannon and shot.
Perhaps my having many relations, in the vicinity of Nashville, may cause me to be the more solicitous about the prosperity of that settlement; but I flatter myself that you will discover another reason, beside those I have mentioned, why a contract might be expected by a citizen of the State of Tennessee. By their general political conduct, for many years, those people have acquired as high claims to public attention as any other citizens in the Union.
Wishing you good health to discharge the duties of a high station, and that you may be so fortunate as to discharge them with pleasure to your self and the general approbation of our fellow citizens, I am Sir with the utmost respect Your most obedient and very humble servant
Hu Williamson
